--------------------------------------------------------------------------------

Exhibit 10.4

PERFORMANCE SHARE UNIT AWARD AGREEMENT

This Performance Share Unit Award Agreement (the "Agreement") is entered into as
of April 1, 2019 between SunOpta Inc., a Canadian corporation (the "Company"),
and Joseph D. Ennen (the "Recipient").

On April 1, 2019 (the "Award Date") the Company's Board of Directors (the
"Board") authorized the grant of performance share units to Recipient pursuant
to the terms of this Agreement. Recipient desires to accept the award subject to
the terms and conditions of this Agreement. This award is not, and shall not be
deemed to be, granted under or subject to the terms of the Company's Amended
2013 Stock Incentive Plan or any other plan. This award is granted pursuant to
the terms of the Executive Employment Agreement dated March 29, 2019 between the
Company and Recipient (the "Employment Agreement") and in the event of any
inconsistency between this Agreement and the Employment Agreement as to timing
of vesting or any other provision, the terms of the Employment Agreement shall
control and apply.

NOW, THEREFORE, the parties agree as follows:

1. Award.  The Company grants to Recipient 1,785,714 performance share units
("PSUs") with respect to the Company's common shares ("Common Shares").  Subject
to the terms and conditions of this Agreement and the Employment Agreement, the
Company shall issue to Recipient the number of Common Shares of the Company
corresponding to the number of PSUs determined under this Agreement based on (a)
the performance of the Company as described in Section 2 and (b) in the case of
PSUs vesting pursuant Section 2.1, Recipient's continued employment through the
date the applicable PSUs subject to such section vest, and in the case of PSUs
vesting pursuant to Section 2.2, Recipient's continued employment through the
end of the Performance Period (as defined below) (a "Vesting Event") pursuant to
Section 3.

2. Performance Conditions.

2.1 The vesting of 892,857 of the PSUs, if vesting occurs at all, is dependent
on the Common Shares achieving a volume weighted average trading price set forth
below in each case for 20 consecutive trading days (the "Stock Price Hurdles")
during the period commencing on the Award Date and ending on December 31, 2022
(the "Performance Period") as provided herein; provided, however, that a Stock
Price Hurdle shall also be met with respect to any previously unmet hurdles if
the Company's Common Shares cease trading as a result of a Change of Control (as
defined in the Employment Agreement) transaction in which holders of the
Company's Common Shares receive per-share consideration with a value equal to or
greater than such Stock Price Hurdle.

During the Performance Period, except as otherwise provided in Section 2.3 below
in the event of a Change of Control (as defined in the Employment Agreement),
PSUs shall vest on the achievement of each of the three Stock Price Hurdles
(with each hurdle only being able to be achieved once for purposes of vesting),
as follows, subject to Recipient's continued employment through the date a given
Stock Price Hurdle is achieved:

--------------------------------------------------------------------------------

Stock Price Hurdle

Number of PSUs
That Will Vest

US$5.00

297,619 shares = incremental/Total

US$9.00

297,619 shares = Incremental; 595,238 shares = Total

US$14.00

297,619 shares = Incremental;
892,857shares = Total

 

 

Total Vested Shares

892,857

The Stock Price Hurdles will be subject to appropriate adjustment in the event
of any share dividend, share split, combination or other similar
recapitalization or any other event described in Section 6.1.  If none of the
Stock Price Hurdles are met, none of the PSUs dependent on Stock Price Hurdles
will vest.  If only the US$5.00 Stock Price Hurdle is met, only 297,619 PSUs
dependent upon Stock Price Hurdles will vest.  If the US$5.00 and US$9.00 Stock
Price Hurdles are met, 595,238 PSUs dependent upon Stock Price Hurdles will
vest.  If all three Stock Price Hurdles are met, 892,857 PSUs will vest.  The
maximum aggregate number of PSUs that can vest under the Stock Price Hurdles is
892,857.  Except as otherwise provided in Section 3, all vested PSUs shall be
settled by the Company within 60 days of the date they vest, subject to
continued employment through the applicable date of vesting, and all unvested
PSUs shall be forfeited and cancelled.  In the event of an unusual,
extraordinary, non-recurring or similar event as referred to in Section 2.2, the
Board will consider, in its reasonable discretion, making adjustments to the
Stock Price Hurdles.

2.2 The vesting of 892,857 of the PSUs, if vesting occurs at all, is dependent
on the Company achieving cumulative Adjusted EBITDA during fiscal years 2019
through 2022 (the "EBITDA Hurdles") as provided herein.

During the Performance Period, except as otherwise provided in Section 2.3 below
in the event of a Change of Control (as defined in the Employment Agreement),
PSUs dependent upon EBITDA Hurdles shall vest at the end of the fiscal year in
which each of the three EBITDA Hurdles is achieved (with each hurdle only being
able to be achieved once for purposes of vesting), as follows, subject to
Recipient's continued employment through the end of the fiscal year in which the
applicable EBITDA Hurdle is achieved:

2

--------------------------------------------------------------------------------

EBITDA Hurdle

Number of PSUs
That Will Vest

US$80,000,000

297,619 shares = incremental/Total

US$110,000,000

297,619 shares = Incremental; 595,238 shares = Total

US$140,000,000

297,619 shares = Incremental;
892,857 shares = Total

Total Vested Shares

892,857

If none of the EBITDA Hurdles are met, none of the PSUs dependent upon EBITDA
Hurdles will vest.  If only the US$80,000,000 EBITDA Hurdle is met, only 297,619
PSUs dependent upon EBITDA Hurdles will vest.  If the US$80,000,000 and
US$110,000,000 EBITDA Hurdles are met, 595,238 PSUs dependent upon EBITDA
Hurdles will vest.  If all three EBITDA Hurdles are met, 892,857 PSUs will
vest.  Except as otherwise provided in Section 3, all vested PSUs shall be
settled by the Company within 90 days following the delivery to the Company and
acceptance by the Board of Directors of the Company's audited financial
statements for each fiscal year during the Performance Period in which a EBITDA
Hurdle is achieved, subject to continued employment through the end of the
fiscal year in which the applicable EBITDA Hurdle is achieved, and all unvested
PSUs shall be forfeited and cancelled.

"Adjusted EBITDA" for a given fiscal year will be calculated in the same manner,
using the same adjustments, as adjusted EBITDA is publicly reported by the
Company in its Form 10-K for such fiscal year and will be based on the Company's
audited financial statements.  If the Company ceases reporting adjusted EBITDA
in its Form 10-K, then adjusted EBITDA will be calculated in the same manner,
using the same adjustments, as calculated in the most recent Form 10-K
containing adjusted EBITDA. Notwithstanding the foregoing, adjustments to
Adjusted EBITDA may be made by the Board of Directors, in its reasonable
discretion, in the event of the occurrence of unusual, extraordinary,
non-recurring or other circumstances that, in the judgment of the Board of
Directors, would cause the application of the existing performance goals or
measures to fail to fairly reflect the performance of the Company. These
circumstances may include acquisitions, divestitures, joint ventures, regulatory
developments, tax law changes, accounting changes, restructuring or other
special charges, and other occurrences.

2.3 In the event of a Change of Control (as defined in the Employment
Agreement), unvested PSUs as of the date of the Change of Control will be
interpolated as follows: if the actual performance of the performance conditions
described above as of the end of the fiscal year immediately prior to the Change
of Control date is between (a) first and second vesting levels, or (b) second
and third vesting levels for the applicable Stock Price Hurdle or EBITDA Hurdle,
the number of earned PSUs shall be equal to the product of: (i) the number of
PSUs subject to the performance requirement; and (ii) the actual performance
achievement, determined using straight line interpolation between the first
vesting level and the second vesting level (or second vesting level and third
vesting level, as applicable) rounded down to a whole number, less any PSUs
previously earned based on achievement of a lower vesting level.  Except as
otherwise provided in Section 3, all vested PSUs shall be settled by the Company
within 60 days of the date they vest, subject to continued employment through
the applicable date of vesting, and all unvested PSUs shall be forfeited and
cancelled.

3

--------------------------------------------------------------------------------

3. Employment Condition.

3.1 Payout.  In order to receive a payout of shares under this Agreement,
Recipient must be employed by the Company continuously from the Award Date until
the Vesting Event applicable to the underlying PSUs, except as provided in the
Employment Agreement or Sections 3.2, 3.3 or 3.4 below. For purposes of this
Agreement, Recipient is considered to be employed by the Company if Recipient is
employed by the Company or any parent or subsidiary of the Company (an
"Employer").

3.2 Total Disability. If Recipient's employment with the Company is terminated
at any time prior to a Vesting Event because of Total Disability (as defined in
the Employment Agreement), any PSUs that are vested as of the Termination Date
(as defined in the Employment Agreement), shall be settled in accordance with
the terms of this Agreement.

3.3 Death.  If Recipient's employment with the Company is terminated at any time
prior to a Vesting Event because of death, any PSUs that are vested as of the
Termination Date (as defined in the Employment Agreement), shall be settled in
accordance with the terms of this Agreement.

3.4 Other Terminations.  If Recipient's employment by the Company is terminated
at any time prior to a Vesting Event and neither Section 3.2 or Section 3.3
applies to such termination, Recipient shall not be entitled to receive any
shares under this Agreement that have not vested prior to the date of
termination.

4. Payment.  As soon as practicable following a Vesting Event, the Board shall
determine the number, if any, of Common Shares, issuable pursuant to this
Agreement.  Subject to applicable tax withholding, such shares shall be issued
to Recipient as soon as practicable following the Vesting Event. No fractional
shares shall be issued and the number of shares deliverable shall be rounded
down to the nearest whole share, and any remaining fractional shares shall be
paid in cash.  Notwithstanding anything hereinabove to the contrary, if either
Section 3.2 or 3.3 requires an earlier award payout, a similar process shall be
followed in accordance with the timing identified therein.

5. Tax Withholding.

5.1 Recipient acknowledges that on the date that shares underlying the PSUs are
issued to Recipient, the fair market value of the Common Shares will be treated
as ordinary compensation income for federal and state and provincial income tax
purposes and employment tax purposes, and that the Company will be required to
withhold taxes on these income amounts pursuant to Section 5.2 below.

4

--------------------------------------------------------------------------------

5.2 Prior to any relevant taxable or tax withholding event, as applicable,
Recipient agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all federal, state and other tax withholding
obligations. In this regard, Recipient authorizes the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy applicable
withholding obligations by one or a combination of the following:

(a) withholding from Recipient's or other cash compensation paid by the Company
and/or the Employer; or

(b) withholding from proceeds of the sale of Common Shares acquired upon
vesting/settlement of the PSUs either through a voluntary sale or through a
mandatory sale arranged by the Company on Recipient's behalf pursuant to this
authorization; or

(c) withholding in Common Shares to be issued upon vesting/settlement of the
PSUs.

5.3 If the withholding obligation is satisfied by withholding in Common Shares,
for tax purposes, Recipient is deemed to have been issued the full number of
Common Shares subject to the vested PSUs, notwithstanding that a number of the
Common Shares are held back solely for the purpose of paying the withholding.

5.4 Recipient agrees to pay to the Company or the Employer any amount the
Company or the Employer may be required to withhold or account for as a result
of this award that cannot be satisfied by the means previously described. The
Company may refuse to issue or deliver the shares or the proceeds of the sale of
shares if Recipient fails to comply with these obligations.

6. Stock Splits, Stock Dividend; Mergers, Etc.

6.1 If the outstanding common shares of the Company are hereafter increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of any stock split, combination of
shares, dividend payable in shares, recapitalization or reclassification,
appropriate adjustment shall be made by the Company in the number and kind of
shares subject to the PSUs, so that Recipient's proportionate interest before
and after the occurrence of the event is maintained. Notwithstanding the
foregoing, the Company shall have no obligation to effect any adjustment that
would or might result in the issuance of fractional shares, and any fractional
shares resulting from any adjustment may be disregarded or provided for in any
manner determined by the Company.  Any such adjustments made by the Company
shall be conclusive.

6.2 Mergers, Reorganizations, Etc.  If, while any unvested PSUs are outstanding,
there shall occur a merger, consolidation, amalgamation or plan of exchange, in
each case involving the Company pursuant to which outstanding Common Shares are
converted into cash or other stock, securities or property (each, a
"Transaction"), (i) all outstanding PSUs as to which the applicable vesting
requirement set forth in Section 2 has not been satisfied as of the closing of
the Transaction shall be forfeited and cancelled and (ii) the Board of
Directors, may, in its sole discretion, provide that the remaining PSUs shall be
treated in accordance with any of the following alternatives:

5

--------------------------------------------------------------------------------

(a) The remaining PSUs shall be converted into restricted stock units to acquire
stock of the surviving or acquiring corporation in the Transaction (unless
otherwise accelerated as determined by the Board of Directors in its sole
discretion) and shall be subject to continued employment of Recipient by the
Company or any acquiring or surviving company through the Performance Period,
with the amount and type of shares subject thereto to be conclusively determined
by the Board of Directors, taking into account the relative values of the
companies involved in the Transaction and the exchange rate, if any, used in
determining shares of the surviving corporation to be held by holders of common 
shares of the Company following the Transaction, and disregarding fractional
shares, and the performance measures adjusted to reflect the circumstances of
the Company or any acquiring or surviving corporation as conclusively determined
by the Board of Directors;

(b) The remaining PSUs shall be cancelled effective immediately prior to the
consummation of the Transaction, and, in full consideration of the cancellation,
the surviving corporation shall pay to Recipient ), with payment subject to
continued employment of  Recipient by the Company or any acquiring or surviving
corporation through the Performance Period (unless otherwise accelerated
pursuant to Section 3 or the terms of the Employment Agreement), an amount in
cash, for each remaining PSU assuming vesting at the 100% level, equal to the
value, as determined by the Board of Directors, of the common shares subject to
the unvested PSUs at the time of the closing of the Transaction, taking into
account the relative values of the companies involved in the Transaction and the
exchange rate, if any, used in determining shares of the surviving corporation
to be held by holders of common shares of the Company following the Transaction
or other consideration paid in the Transaction to holders of common shares of
the Company; or

(c) The remaining PSUs shall become vested in full and all unissued shares
subject to the PSUs shall be issued immediately prior to the consummation of the
Transaction.

In the event the Board of Directors opts that the remaining PSUs shall be
treated in accordance with (a) above, then the surviving or acquiring
corporation in the Transaction must agree to all relevant provisions of the
Employment Agreement pertaining to the PSUs.

7. Section 409A.  The awards granted pursuant to this Agreement are intended to
be compliant with Section 409A of the Internal Revenue Code ("Section 409A") and
shall be interpreted consistent with such intent.  Each of the Section 409A
provisions of Section 7.3 of the Employment Agreement shall apply to the award.

8. No Right to Employment.  Nothing contained in this Agreement and the
Employment Agreement shall confer upon Recipient any right to be employed by the
Company or to interfere in any way with the right of the Company to terminate
Recipient's employment at any time for any reason, with or without cause.

9. Miscellaneous.

9.1 Entire Agreement; Amendment.  This Agreement and the Employment Agreement
constitute the entire agreements of the parties with regard to the subjects
hereof and may be amended only by written agreement between the Company and
Recipient.

6

--------------------------------------------------------------------------------

9.2 Notices.  Any notice required or permitted under this Agreement shall be in
writing and shall be deemed sufficient when delivered personally to the party to
whom it is addressed or when deposited into the United States or Canadian mail
as registered or certified mail, return receipt requested, postage prepaid,
addressed to the Company, Attention: General Counsel, at its principal executive
offices or to Recipient at the address of Recipient in the Company's records, or
at such other address as such party may designate by ten (10) days' advance
written notice to the other party.

9.3 Assignment; Rights and Benefits.  Recipient shall not assign this Agreement
or any rights hereunder to any other party or parties without the prior written
consent of the Company. The rights and benefits of this Agreement shall inure to
the benefit of and be enforceable by the Company's successors and assigns and,
subject to the foregoing restriction on assignment, be binding upon Recipient's
heirs, executors, administrators, successors and assigns.

9.4 Further Action.  The parties agree to execute such further instruments and
to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.

9.5 Applicable Law.  The terms and conditions of this Agreement will be
interpreted under the laws of the state of Minnesota, exclusive of choice of law
rules.  Any action or proceeding by either of the parties to enforce this
Agreement shall be brought only in a state or federal court located in the state
of Minnesota.

9.6 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original.

SUNOPTA INC.   RECIPIENT      

By: /s/ Jeff Gough

Name: Jeff Gough

Title: CHRO

 

/s/ Joseph D. Ennen

Joseph D. Ennen


7

--------------------------------------------------------------------------------